Citation Nr: 1421626	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  13-11 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2013, the Board remanded the case for further development.  Since the requested development regarding the issues of service connection for bilateral elbow disability and bilateral ankle disability has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

A claim of service connection for a bilateral knee disability was denied by the RO in December 1957.  Although the RO apparently reopened this claim in May 2010, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The issues of service connection for bilateral elbow disability and bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a decision in December 1957, the RO denied the claim of service connection for a bilateral knee disability; after the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination; and the rating decision became final on the evidence of record. 

2.  The additional evidence presented since the rating decision in December 1957 by the RO, pertaining to service connection for a bilateral knee disability, raises a reasonable possibility of substantiating the claim.

3.  The current bilateral knee disability did not have its onset during active service or result from disease or injury during service.


CONCLUSION OF LAW

1.  The December 1957 RO decision, which denied the Veteran's claim of service connection for a bilateral knee disability, is final.  38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 (1957).

2.  The criteria for reopening a previously denied claim of service connection for a bilateral knee disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and implemented in part at 38 C.F.R § 3.159 (2013), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As the Board is reopening the claim of service connection for a bilateral knee disability, VCAA compliance as to this issue need not be further addressed.  

On the reopened claim of service connection for a bilateral knee disability, the RO provided pre-adjudication VCAA notice by letters dated in September 2009 and March 2010.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini, 18 Vet. App. at 119-120 (pre-adjudication VCAA notice); and of Dingess, 19 Vet. App. at 484-86 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records. 

The Veteran was afforded a VA examination in March 2010.  As the report of the VA examination is based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

II. Analysis

New and Material Evidence

Procedural History and Evidence Previously Considered

In a rating decision in December 1957, the RO denied service connection for a bilateral knee disability on grounds that the condition was not shown by the evidence.  After the Veteran was notified of the determination and of his appellate rights, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 (1957).

The evidence previously considered consisted of the service treatment records, which contained complaints of coldness and aching in the knees during service that was initially diagnosed as probable rheumatic fever, but no disease was found.  There was no complaint, finding, history, treatment, or diagnosis of a bilateral knee disability following service.

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in August 2009. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA consists, in part, of VA records.  VA records show that in November 2001 the Veteran was treated for a history 3 months left knee pain.  X-rays showed minor degenerative changes noted in the knee region with patellar spur formation.  During a March 2010 VA examination, VA x-rays revealed bilateral patellofemoral compartment osteoarthritis (left worse than right) and mild bilateral medial compartment degenerative change slightly worse in the left knee.  

As the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, a current diagnosis of a bilateral knee disability, the lack of such evidence was in part the basis for the previous denial of the claim, the additional evidence is new and material under 38 C.F.R. § 3.156(a).  

For this reason, the claim of service connection for a bilateral knee disability is reopened, and the claim is adjudicated below on the merits.  There is no prejudice to the Veteran in adjudicating the reopened claim because the RO also considered the claim on the merits in the first instance.

Service Connection

Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation (service connection) for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110. 

Generally, to establish entitlement to VA disability compensation, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis or degenerative joint disease, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2002).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  The Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

Service treatment records show that in October 1953, the Veteran complained of having coldness and aching in the knees and elbows, marching bothered his knees and that he could barely straighten his knees.  There was no swelling or redness was observed.  X-rays of knees and elbows showed no evidence of bony or articular pathology.  He was initially diagnosed as having probable rheumatic fever; however, no disease was found.  

Separation examination noted that the Veteran had aching discomfort of the extremities with cold weather, but no disease was found on evaluation.  Lower extremities were noted as normal.  

Following service, a November 2001 VA x-rays report stated that the Veteran had a three-month history of left knee pain.  The study showed minor degenerative changes noted in the knee region with patellar spur formation.

During a March 2010 VA examination, VA x-rays revealed bilateral patellofemoral compartment osteoarthritis (left worse than right) and mild bilateral medial compartment degenerative change slightly worse in the left knee.  The examiner opined that the condition of bilateral knee pain was less likely as not or as a result of his time in the service as based on the chart and the Veteran's examination.  

During July 2013 VA treatment, the Veteran complained of chronic pain in knees and elbows.  The Veteran's service treatment records were reviewed and it was noted that x-rays from 2010 showed mild bilateral osteoarthritis of the knees.  The VA physician assistant concluded that given the scant information provided by the Veteran of one visit to military health system which concluded with no disease found after hospital admission, observation, physical examinations, and x-rays lab tests, there was no connection between the current disability and military service.  She then opined that the Veteran's disability was less likely than not related to military service.

Analysis

The service treatment records during the first period of service show that the Veteran was treated for complaints of coldness and aching in the knees; however, no disease was found.  In-service x-rays were normal.  On separation, the lower extremities were found to be normal. 

On the basis of the service treatment records alone, degenerative changes of the left knee, diagnosed in 2001 and bilateral patellofemoral compartment osteoarthritis and mild bilateral medial compartment degenerative change, diagnosed in 2010, were not affirmatively shown to have had inception in service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

In addition to the bilateral knee pain documented in service, the Veteran is competent to describe knee pain since service, which is within the realm of the Veteran's personal experience.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

As bilateral knee pain in service is indicative of, but not dispositive of arthritis, which is a chronic disease listed in 38 C.F.R. § 3.309(a), the theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases, 38 C.F.R. § 3.309(a)).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Although there was evidence of bilateral knee pain in service, in 1953, x-rays of the knees did not show arthritis and there was no other finding of arthritis.  

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify arthritis and insufficient observation to establish chronicity at the time, considering the service treatment records only, arthritis in service was not shown. 

As for continuity, the elements to establish continuity are: (1) that the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology noted in service; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303; Savage v. Gober, 10 Vet. App. 488, 497 (1997), overruled in part by Walker, 708 F.3d at 1331 (to the extent that 38 C.F.R. § 3.303(b) was applied to diseases not listed in 38 C.F.R. § 3.309(a), but not disturbing the elements to establish continuity of symptomatology). 

As there is evidence of bilateral knee pain noted in service and the Veteran is competent to describe post-service bilateral knee pain, which is within the realm of the Veteran's personal experience, the Veteran's lay statements and testimony are evidence of post-service continuity of symptomatology.  However, the Board finds that there has not been a continuity of symptomatology.  In 2001, the Veteran's history was of only a short time of knee pain rather than dating back to service.  While an absence of treatment does not necessarily equate to an absence of symptoms, the Board does not find a history of continued symptoms of knee pain since service to be a credible history given the inconsistency noted.  Thus, service connection is not warranted under 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d at 1331

The remaining element to establish continuity is evidence of a relationship or nexus between the present disability, arthritis, and service.  In statements and in testimony, the Veteran has asserted that there is a causal relationship or nexus between the present disability and continuity of symptoms.  

As the Veteran's statements and testimony are an inference based on facts, it is an opinion rather than a statement of fact.  The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the present disability, arthritis, and the post-service symptomatology.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran as lay person is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.  

Arthritis is not a simple medical condition the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify arthritis.  Also, neither arthritis nor medial compartment degenerative change is a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

Applying the guidance of case law, arthritis and medial compartment degenerative change are internal disease processes and more analogous to rheumatic fever than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, the Board concludes that arthritis and medial compartment degenerative change not the type of condition under case law that has been found to be capable of lay observation. 

As arthritis and medial compartment degenerative change are not the type of conditions that can be identified based on personal observation either as a simple medical condition under Jandreau, or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between arthritis and the continuity of symptoms that the Veteran avers.  For these reasons, the Veteran lay opinion is not competent evidence on the third element of continuity, namely, a causal relationship or nexus between arthritis and the post-service symptomatology.  

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Although service connection for the present disability is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where, as here, there is a question of the presence or a diagnosis of a disability, which are not capable of lay observation, as previously explained, to the extent the Veteran's lay evidence is offered as proof of the presence of the disability in service and since service and before 2001 and 2010, the Veteran's lay evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  

As for the Veteran reporting a contemporaneous medical diagnosis, no medical professional had diagnosed arthritis before 2001, 49 years after separation from service, and well beyond the one year presumptive period for arthritis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, a VA examiner in March 2010 stated that it was less likely than not that the bilateral knee pain was a result of his time in the service as based on the chart and the Veteran's examination.  This opinion weighs against the claim although it is not accorded a significant amount of evidentiary weight because the opinion is not entirely explained.

The July 2013 VA physician assistant, however, did opine that the Veteran's disability was less likely than not related to military service and based this opinion on the scant information provided by the Veteran of one visit to military health system which concluded with no disease found after hospital admission, observation, physical examinations, and x-rays lab tests that showed no connection between the current disability and military service.  The VA physician assistant's opinion is evidence against the claim and is accorded significant evidentiary weight in light of the persuasive opinion that finds support in the record.

As the only competent medical evidence of record, pertaining to causation or a nexus to service opposes rather than supports the claim, and as there is no medical opinion evidence in favor of the claim, or competent lay evidence in favor of the claim on a material issue of fact, namely, a nexus to service, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for a bilateral knee disability is not warranted.


ORDER

The application to reopen the claim of service connection for a bilateral knee disability is granted and to this extent only the appeal is granted; however, service connection for a bilateral knee disability is denied.


REMAND

In March 2014 on VA examination, the Veteran was diagnosed as having bilateral plantar calcaneal spurs and bilateral elbow degenerative joint disease.  The VA examiner opined that the Veteran's bilateral elbow disability, or the current bilateral ankle disability, if any, is not at least as likely as not a progression of the symptoms in service or the development of a new and separate conditions after service.  The rationale provided stated that the current conditions appeared to be related to degenerative disease and, in the case of the ankles, more limitation due to current painful pitting edema of both lower extremities.  The opinion and supporting rationale is not clear to allow for the Board to decide these two claims.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  Barr, 21 Vet. App. at 303.  Thus, the Board finds it necessary to remand these two claims.

Accordingly, these claims are REMANDED for the following actions:

1.  Afford the Veteran a VA examination by a physician, who has not previously examined the Veteran, to determine: 

Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that the current bilateral elbow disability (degenerative changes), or the current bilateral ankle disability is a progression of the symptoms in service or the development of a new and separate conditions after service? 

The VA examiner is asked to comment on the entries in the service treatment records in October 1953 and in November 1953, pertaining to elbow pain and pain in the lower extremities.

The Veteran's file must be made available to the examiner for review.  

2.  After the development has been completed, adjudicate the claims remaining on appeal.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


